FILED
                            NOT FOR PUBLICATION                             OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CYNTHIA L. ANDERSON,                             No. 11-35422

              Plaintiff - Appellant,             D.C. No. 3:10-cv-05004-RBL

  v.
                                                 MEMORANDUM *
CITY OF BAINBRIDGE ISLAND, a
municipal corporation; JAMES MARK
DUNCAN, in his capacity as a police
officer for the City of Bainbridge Island
and as an individual; SUSAN J. SHULTZ,
in her capacity as a police officer for the
City of Bainbridge Island and as an
individual; BAINBRIDGE ISLAND
POLICE DEPARTMENT,

              Defendants - Appellees.



                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                       Argued and Submitted August 9, 2012
                               Seattle, Washington




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: BLACK**, GRABER, and RAWLINSON, Circuit Judges.

      Cynthia L. Anderson appeals the district court’s grant of summary judgment

in favor of Defendants City of Bainbridge Island, Officer James Mark Duncan,

Officer Susan J. Shultz, and Bainbridge Island Police Department. We have

jurisdiction pursuant to 28 U.S.C. § 1291 and affirm the district court.

      The district court did not err in finding that Officer Duncan had probable

cause to take Anderson into custody for an involuntary mental health assessment.

Although the district court improperly relied on disputed statements and events that

occurred after Anderson was taken into custody, we review de novo and affirm the

district court’s conclusion. See Video Software Dealers Ass’n v. Schwarzenegger,

556 F.3d 950, 956 (9th Cir. 2009). The undisputed facts in the record, viewed in

the light most favorable to Anderson, show that at the time Anderson was taken

into custody, Officer Duncan had probable cause to believe Anderson suffered




       **
             The Honorable Susan H. Black, United States Senior Circuit Judge for
the Eleventh Circuit, sitting by designation.

                                          2
from a mental disorder and presented an imminent likelihood of serious harm.1

See Luchtel v. Hagemann, 623 F.3d 975, 979 (9th Cir. 2010).

      The district court did not err in granting summary judgment on Anderson’s

substantive due process claim. There is no legal basis for Anderson’s argument

that Defendants unconstitutionally interfered with her marriage by investigating the

circumstances of the domestic disturbances involving her family.

      We decline to remand Anderson’s claims for intentional infliction of

emotional distress, negligent infliction of emotional distress, and negligence.

Although the district court failed to address the claims specifically, the reasoning

of the summary judgment order and the entry of final judgment on all claims

demonstrate that the district court effectively decided the negligence and emotional

distress claims as a matter of law.2 Moreover, upon de novo review, we find no

reason that Defendants should be denied summary judgment on the claims and thus




      1
         We note that we may rely on the deposition testimonies of Scott and
Cynthia Anderson in affirming summary judgment. The Andersons’ subsequent
declarations, while inconsistent with the depositions, do not create a genuine issue
of material fact. See Radobenko v. Automated Equip. Corp., 520 F.2d 540, 544
(9th Cir. 1975); see also Kennedy v. Allied Mut. Ins. Co., 952 F.2d 262, 266–67
(9th Cir. 1991).
      2
        The preferred practice, however, is for the district court to address the
merits of each claim specifically.

                                           3
affirm the district court. See Corales v. Bennett, 567 F.3d 554, 562 (9th Cir.

2009).

         AFFIRMED.




                                          4